Order entered June 18, 2015




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-13-01060-CR

                        STEFON JOE BRANTLEY, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                Dallas County, Texas
                        Trial Court Cause No. F-1257441-L

                                      ORDER
      On the Court’s own motion, we REINSTATE this appeal.




                                              /Ada Brown/
                                              ADA BROWN
                                              JUSTICE